Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed on 09/15/2021 for Application No. 16/953,617.  Claims 15-29 are pending with claims 15-16, 18, 25 and 27 being amended and newly claim 29 being added. Claim 1-14 remains canceled.

Claim Objections
Claim 24 is objected to because of the following informalities:  in line 23, the limitation “thereafter, again disengaging the third shifting element (SE3) again” is awkwardly worded. If applicant intends to present the claimed condition, the office recommends that it should be recited - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 29 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iuchi (US2017/0204942).
Iuchi discloses a drive arrangement (Figure 11) of a vehicle comprising: 
a change-speed transmission (9) with a transmission input shaft (AN) and a transmission output shaft (AB), the transmission (9) being a three-gear transmission having first, second and third shifting elements (i.e., shifting element SE2 and dual shifting element SE1, hereinafter “SE1A” and “SE1B”) which are selectively engagablable for engaging first, second and third gears (see at least paragraphs [0037] and [0104-0105]) such that, of the first, the second and the third shifting elements (SE1A, SE1B, SE2), 
only the first shifting element (SE2) being engaged to engage the first gear, 

only the third shifting element (SE1B) being engaged to engage the third gear, 
first and second mutually coupled planetary gearsets (PR1, PR2), the first planetary gearset (PR1) comprising a first sun shaft (S1), a first ring gear shaft (H1) and a first carrier shaft (5) and 
the second planetary gearset (PR2) comprising a second sun shaft (S2), a second ring gear shaft (H2) and a second carrier shaft (2), the first carrier shaft (5) being permanently connected to the second ring gear shaft (H2), 
the first sun shaft (S1) being permanently connected to and forming the transmission input shaft (AN), the second sun shaft (S2) being permanently secured to a housing (G), and 
the second carrier shaft (2) being permanently connected to and forming the transmission output shaft (AN).

Allowable Subject Matter
Claims 15-28 are allowed.
	The following is a statement of reasons for the indication of allowed subject matter:  
	Regarding claim 15, the prior art of record fails to disclose or render obvious a drive arrangement of a vehicle comprising: a change-speed transmission (G) with a transmission input shaft (EW) and a transmission output shaft (AW), the transmission (G) being in a form of a three-gear transmission having the combination features recited in the claim and particularly “the first sun shaft (SO1) being permanently connected to and forming the transmission input shaft (EW), the second sun shaft (SO2) being permanently secured to a housing, the second carrier shaft (ST2) being permanently connected to and forming the transmission output shaft (AW) such that rotation of the second sun shaft relative to the transmission output shaft is prevented”.
	Regarding claim 25, the prior art of record fails to disclose or render obvious a method facilitating an upshift, under traction, from the first gear (G1) to the second gear (G2), the method having the combination features recited in the claim and particularly “initiating the upshift from the first gear (G1) in which the first shifting element (SE1) is engaged and the second and the third shifting elements (SE2, SE3) are disengaged, engaging the third shifting element (SE3) with slip until the first shifting element (SE1) becomes free from load and is engaged, subsequently further engaging the third shifting element (SE3) until the second shifting element (SE2) is synchronized and is engagable, and disengaging the third shifting element (SE3) again”.

The closest prior art reference is Iuchi. Iuchi discloses a multi-speed transmission including two planetary gearsets PR1, PR2 arranged between the transmission input AN and output shafts AB, a second sun gear S2 selectable connected to the transmission output AB or housing B but does not teach the particular arrangement or the features and conditions of making an upshift under traction as required by claims 15 and 25. See Figure 12.
Claims 16-24 and 26-28 are allowed as being dependent upon the allowed base claims.

 Response to Amendment
The amendment filed on September 15, 2021 has been entered. Applicant’s amendment have overcome the rejection of claims 15-24 being rejected under 35 U.S.C §112(b) indicated in the prior office action. The rejection of the claims have been withdrawn. However, the amendment necessitated a new ground of rejection indicated above.
 
Response to Arguments
Applicant’s arguments, see Remarks filed on 09/15/2021, with respect to claims 15-19 and 24 being rejected under 35 U.S.C. §102 by Lippert have been fully considered and are persuasive.  The rejection of the claims have been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rippelmeyer (US 10,753,430) discloses a multispeed automatic transmission for electrified vehicles (see Figures 2A-5A).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659